DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 17, while there is support in the specification to recite a weight ratio of aromatic isocyanate-based polyurethane to synthetic mica of 95:5 to 
With respect to claim 18, while there is support to recite a content of titanium lactate is 13.2 to 22 wt%, there is no support to broadly recite a content of organometallic chelating agent being 13.2 to 22 wt%.
Claim 19 is rejected due to its dependency on claim 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Arai et al. (JP 2012-210805 A, “Arai”), and Imaizumi (US 2005/0084686 A1). It is noted that the teachings of Arai are based off a machine translation of the reference included with the non-final Office action mailed 17 September 2020.
With respect to claims 5 and 11, Takada teaches a tape 1 having a support film 10 and an adhesive layer 20 ([0031]). Takada further teaches the support film 10 includes a support 11 made from a polyurethane in a film shape and a barrier layer 12, which is formed on one surface of the support 11 ([0032]). Takada additionally teaches the barrier layer 12 contains a layered inorganic compound and polyvinyl alcohol ([0038]). Takada additionally teaches the tape is an adhesive tape ([0030]), i.e. is an adhesive tape material.
Takada does not teach a barrier layer containing an aromatic isocyanate-based polyurethane, a layered inorganic compound, and a polyhydric alcohol formed on one surface of the support; nor an overcoat layer containing a polyvinyl alcohol or an ethylene-vinyl alcohol copolymer and an organometallic chelating agent; nor where the adhesive layer is formed on the overcoat layer.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas 
Takada and Uchida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada with the polyurethane film of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida [0007]).
Takada in view of Uchida does not teach wherein the barrier layer includes a polyhydric alcohol, nor an overcoat layer containing a polyvinyl alcohol or an ethylene-vinyl alcohol copolymer and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer.
Imaizumi teaches a gas barrier layer made from polyurethane and layered inorganic compound ([0045]) and the polyurethane has a solvent ([0047]) which includes glycerin ([0057]), i.e. polyhydric alcohol.
Takada in view of Uchida and Imaizumi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane gas barrier layer of Takada in view of Uchida to contain glycerin as taught by Imaizumi in order to improve the coating layer forming property of the layer (Imaizumi [0057]).
Takada in view of Uchida and Imaizumi does not teach an overcoat layer containing a polyvinyl alcohol or ethylene-vinyl alcohol copolymer and an organometallic chelating agent, nor wherein the adhesive layer is formed on the overcoat layer.

    PNG
    media_image1.png
    176
    335
    media_image1.png
    Greyscale
Arai teaches an ethylene-vinyl alcohol copolymer layer containing an organometallic compound, which forms a layer having excellent water resistance ([0089]). Arai further teaches the organometallic compound includes a titanium chelate, such as titanium lactate ([0091]). Additionally, Arai teaches a metal compound containing layer (gas barrier layer) 4, corresponding to the organometallic compound containing layer presently claimed, is layered underneath a primer layer 8 and on the same side of the primer layer 8 as support body 2, as shown in Fig. 1 below. Arai further teaches the primer layer serves to improve adhesion ([0113]) and thus corresponds to an adhesive layer.
Takada in view of Uchida and Imaizumi and Arai are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida and Imaizumi to include the ethylene-vinyl alcohol copolymer layer that contains an organometallic compound of Arai in order to provide a gas barrier film having excellent water resistance (Arai [0089]).
Regarding the placement of the ethylene-vinyl alcohol copolymer layer containing an organometallic compound, the examiner is of the opinion that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the ethylene-vinyl alcohol copolymer layer containing an organometallic compound anywhere in the structure, including on top of the gas barrier layer of Takada in view of Uchida, Imaizumi, and Arai. Thus, the ethylene-vinyl alcohol copolymer layer containing an organometallic compound would come into contact with at least a portion of the barrier layer. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that since Takada in view of Uchida, Imaizumi, and Arai teaches a tape, they would not want to hinder or destroy the adhesive layer, and would be inclined to place the ethylene-vinyl alcohol copolymer layer containing an organometallic compound below the adhesive layer, such that the adhesive layer is an outermost layer, save a peel-off member which protects the adhesive layer until adhesion is desired (Takada [0051]), so that the layered structure would function as tape.
With respect to claim 12, Arai teaches the organometallic compound includes organic titanium compounds ([0089]) including titanium chelate, i.e. an organic titanium chelating agent, which includes titanium lactate ([0091]).
With respect to claims 13 and 15, while there is no explicit teaching from Takada in view of Uchida, Imaizumi, and Arai of the content of the polyhydric alcohol in the barrier layer being 5 to 30 wt% with respect to a total amount of the polyurethane and layered inorganic compound, Imaizumi teaches the glycerin, i.e. polyhydric alcohol, is included so as to improve the coating layer forming property or coating property of the 
With respect to claim 14, while there is no explicit teaching from Takada in view of Uchida, Imaizumi, and Arai of the content of the polyhydric alcohol in the barrier layer being 10 to 30 wt% with respect to a total amount of the polyurethane and layered inorganic compound, Imaizumi teaches the glycerin, i.e. polyhydric alcohol, is included so as to improve the coating layer forming property or coating property of the gas barrier layer coating ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any amount of polyhydric alcohol, including the amounts presently claimed, in order to provide a gas barrier layer with improved coating properties (Imaizumi, [0057]).
With respect to claim 16, Imaizumi teaches the polyhydric alcohol includes glycerin ([0057]).
With respect to claim 17, Uchida teaches the proportion of layered inorganic compound relative to 100 parts by weight of the polyurethane resin, i.e. the isocyanate-based polyurethane, is about 50 parts by weight or less and teaches a range of from about 0.1 to 50 parts by weight ([0069]). Thus, assuming 100 g polyurethane and 0.1 g layered inorganic compound, there is 99.9% polyurethane (100*100/(100+0.1) ≈ 99.9%) and 0.1% layered inorganic compound (0.1*100/(100+0.1) ≈ 0.1%) to 66.7% polyurethane (100*100/(100+50) ≈ 66.7%) and 33.3% layered inorganic compound (50*100/(100+50) ≈ 33.3%). Thus, the weight ratio of the aromatic isocyanate-based prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the weight ratio of the aromatic isocyanate-based polyurethane to the layered inorganic compound, including over values presently claimed, in order to provide a polyurethane having desired gas barrier properties (Uchida [0067]).
With respect to claim 20, Uchida teaches the layered inorganic compound includes synthetic mica ([0068]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”) and Arai et al. (JP 2012-210805 A, “Arai”). It is noted that the teachings of Arai are based off a machine translation of the reference included with the non-final Office action mailed 17 September 2020.
With respect to claims 9-10, 
Takada does not teach wherein the barrier layer contains an aromatic isocyanate-based polyurethane and a layered inorganic compound, nor a step for forming an overcoat layer containing a polyvinyl alcohol or ethylene-vinyl alcohol copolymer and an organometallic chelating agent.
Uchida teaches that a polyvinyl alcohol film, while being well known in the art, is not desirable and suffers from deteriorated gas barrier properties against oxygen in high humidity environments ([0004]), and teaches a polyurethane film having excellent gas barrier properties against water vapor, oxygen, and aromatics ([0007]). Uchida further teaches such polyurethane is prepared from an aromatic diisocyanate, i.e. aromatic isocyanate, and includes a layered inorganic compound ([0012]), which includes montmorillonite and mica ([0068]).
Takada and Uchida are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Takada to be the aromatic isocyanate-based polyurethane layer containing a layered inorganic compound of Uchida in order to provide a gas barrier having excellent gas barrier properties against water vapor, oxygen, and aromatics (Uchida [0007]). As a result of the combination of Takada and Uchida, a barrier layer containing an aromatic isocyanate-based polyurethane and a layered inorganic compound would be formed on one surface of the support.
Takada in view of Uchida does not teach a step in which an overcoat layer containing an ethylene-vinyl alcohol copolymer and an organometallic chelating agent is formed so as to come into contact with at least a portion of the barrier layer.

    PNG
    media_image1.png
    176
    335
    media_image1.png
    Greyscale
Arai teaches an ethylene-vinyl alcohol copolymer layer containing an organometallic compound, which forms a layer having excellent water resistance ([0089]). Arai further teaches the organometallic compound includes a titanium chelate, such as titanium lactate ([0091]). Additionally, Arai teaches a metal compound containing layer (gas barrier layer) 4, corresponding to the organometallic compound containing layer presently claimed, is layered underneath a primer layer 8 and on the same side of the primer layer 8 as support body 2, as shown in Fig. 1 below. Arai further teaches the primer layer serves to improve adhesion ([0113]) and thus corresponds to an adhesive layer. 
Takada in view of Uchida and Arai are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takada in view of Uchida to include the ethylene-vinyl alcohol copolymer layer that contains an organometallic compound of Arai in order to provide a gas barrier film having excellent water resistance (Arai [0089]). While there is no explicit teaching from Takada in view of Uchida and Arai of a step for forming the ethylene-vinyl alcohol copolymer layer containing an organometallic compound such that it comes into contact with at least a portion of the barrier layer, the examiner is of opinion that one of ordinary skill in the art would form .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2013/0183522 A1, “Takada”) in view of Uchida et al. (US 2003/0207122 A1, “Uchida”), Arai et al. (JP 2012-210805 A, “Arai”), and Imaizumi (US 2005/0084686 A1) as applied to claim 5 above, and further in view of PubChem (Titanium) and Chemical Book (titanium lactate). It is noted that the teachings of Arai are based off a machine translation of the reference included with the non-final Office action mailed 17 September 2020.
With respect to claim 18, Arai teaches the metal content of the ethylene-vinyl alcohol copolymer (EVOH) layer containing organometallic compound is 2 to 8% by mass titanium (Arai, [0093]). As evidenced by PubChem, the molar mass of titanium is 47.87 g/mol (PubChem, page 1, “Molecular Weight”). As evidenced by Chemical Book, titanium lactate – which Arai teaches as an organometallic titanium compound ([0091]) – contains 1 titanium atom and thus 1 mol of titanium lactate has 1 mol of titanium 
    PNG
    media_image2.png
    197
    269
    media_image2.png
    Greyscale
[AltContent: textbox (Titanium lactate structure)]EVOH*100 ≈ 21.38%), which falls within the claimed range.
With respect to claim 19, Uchida teaches the layered inorganic compound includes natural and synthetic mica, montmorillonite, kaolinite, and vermiculite-series minerals ([0068]), i.e. vermiculite.

Response to Arguments
The 35 U.S.C. 103 rejections of claims 1-4 and 6-8 have been withdrawn since the claims have been cancelled.
Applicant's arguments filed 16 December 2020 regarding the 35 U.S.C. 103 rejections of claims 9-10 over Takada (US 2013/0183522) in view of Uchida (US 2003/0207122) and Arai (JP 2012-210805) have been fully considered but they are not persuasive.
Regarding Applicant’s argument that one of ordinary skill in the art would not use a PVA or EVOH film as an overcoat layer since Uchida (US 2003/0207122) appears to teach away from the use of PVA or EVOH films, the examiner respectfully disagrees.
The examiner acknowledges that while Uchida teaches away from the use of PVA or EVOH films for gas barrier purposes, Uchida does not teach away from the use of PVA or EVOH films as an overcoat layer but rather remains silent on that fact. Further, Uchida was not used to teach PVA or EVOH film as an overcoat layer, but rather Arai (JP 2012-210805) was used to teach in an EVOH layer containing an organic titanium compound, i.e. organometallic compound, which produces a layer having excellent water resistance ([0089]). Thus, one of ordinary skill in the art, recognizing that an overcoat layer further adds protection to the overall structure in the Claims 9-10 remain rejected under 35 U.S.C. 103 over Takada in view of Uchida and Arai.
Regarding Applicant’s arguments that Takada in view of Uchida and Arai fails to teach a polyhydric alcohol,
Applicant further argues that the claimed features in claims 5 and 9-20 achieve unexpectedly superior results and points to the Examples of the instant specification for support.
However, the data is unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific polyurethanes with specific amounts of synthetic mica and a specific thickness and a specific type of polyhydric alcohol for the gas barrier layer, a specific type of PVA overcoat layer containing a specific amount of titanium lactate while the present claims broadly require any type of aromatic isocyanate-based polyurethane in any amount, any type of layered inorganic compound in any amount, any type of polyhydric alcohol in any amount, and an overcoat made of any type of PVA or EVOH copolymer in any amount and any type of organometallic chelating agent in any amount.
Furthermore, the invention as claimed in claim 9 makes no mention of a polyhydric alcohol in the aromatic isocyanate-based polyurethane gas barrier layer.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787